Citation Nr: 1031356	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating greater than 30 percent for left 
shoulder arthritis with limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1982 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
The Veteran had a hearing before the Board in June 2010 and the 
transcript is of record.

The Veteran was awarded an increased rating to 30 percent for his 
left shoulder disability during the pendency of this appeal in an 
October 2006 Statement of the Case (SOC).  After the Veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, does 
not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993). Accordingly, the issue is still properly before the Board 
here.

The issues of entitlement to service connection to 
cervical radiculopathy, claimed as secondary to his 
service-connected left shoulder disability, entitlement to 
service connection for depression, claimed as secondary to 
his service-connected left shoulder disability, and 
entitlement to a finding of competency have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's left shoulder disability is manifested by pain, 
minimal degenerative changes confirmed by x-ray, limited forward 
flexion, no worse than 20 degrees, limited abduction, no worse 
than 30 degrees, and complaints of frequent dislocation and 
subluxation, but no clinical evidence of bony abnormality or 
ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for non-
dominant left shoulder arthritis with limitation of motion have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 
(DC) 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in December 2003 and March 2006.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
2006 letter also advised the Veteran of how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible. Medical 
records associated with his award of Social Security 
Administration (SSA) disability benefits have been associated 
with the claims folder.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2004, 
2006 and, most recently in 2009.  These examinations are adequate 
because they are based on a thorough examination, a description 
of the Veteran's pertinent medical history, a complete review of 
the claims folder and appropriate diagnostic tests, to include x-
ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl 
v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Increased Rating (Left Shoulder)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA Schedule 
for Rating Disabilities.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, such as the claim here, the entire history of the 
disability must be considered and, if appropriate, staged ratings 
may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are not appropriate here because, as will be 
discussed, the findings of the Veteran's left shoulder disability 
are largely consistent throughout time.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. 
§ 4.45.

The Veteran's left shoulder disability is rated under Diagnostic 
Code (DC) 5201 for arm limitation of motion. 

Normal range of motion of the shoulder is 180 degrees forward 
elevation (flexion), 180 degrees shoulder abduction, and 90 
degrees external and internal rotation. See 38 C.F.R. § 4.71a, 
Plate I.  Under DC 5201, a 20 percent rating is assigned if the 
arm's range of motion is limited to shoulder level (flexion or 
abduction limited to 90 degrees).  A 30 percent or 20 percent 
disability rating is assigned where range of motion is limited 
midway between side and shoulder level (flexion or abduction 
greater than 25 degrees, but less than 90 degrees) depending on 
whether the affected arm is the Veteran's dominant side or non-
dominant side respectively.  A 40 percent or 30 percent 
disability rating is assigned where flexion or abduction is 
limited to 25 degrees depending on whether the affected arm is 
the Veteran's dominant side or non-dominant side respectively.  
In this case, the Veteran is right-hand dominant and, therefore, 
the non-dominant side ratings apply here.  

The Veteran indicates his left shoulder disability causes painful 
motion and frequent dislocations.  Private and VA outpatient 
treatment records confirm the Veteran has complained of pain and 
dislocation of his left shoulder throughout time.  X-rays from 
June 1992, November 2003, May 2004, 2006 and 2009, however, show 
no evidence of dislocation or any other bony or soft-tissue 
abnormality.  Indeed, many VA outpatient treatment records 
describe the Veteran as "overdramatic" making it difficult to 
perform an accurate examination of his shoulder.  VA physicians 
describe the Veteran's complaints of frequent dislocation as more 
likely incidents of "subluxation."  

As for range of motion testing, within the VA outpatient 
treatment records, a November 2005 record shows abduction and 
forward flexion limited to 110 degrees.  Other records indicate 
"full" range of motion.

The Veteran was afforded multiple VA examination for his 
shoulder, to include in May 2004, August 2006 and, most recently, 
in November 2009.

In May 2004, the VA examiner noted the Veteran's complaints of 
pain, stiffness, soreness and fatigability.  Similar to treating 
VA physicians, the VA examiner at that time also noted the 
Veteran's complaints of recurrent "dislocations," but found no 
objective evidence of dislocation and, therefore, characterized 
the complaint as more likely frequent "subluxation."  Range of 
motion testing revealed abduction limited to 80 degrees and 
forward flexion limited to 90 degrees.

In August 2006, the VA examiner noted complaints of pain, 
weakness, and, again, frequent dislocation.  The examiner also 
noted the Veteran sometimes uses a brace, but did not appear to 
the examination with one.  At that time, range of motion testing 
revealed a remarkable decrease in motion, with forward flexion 
and abduction limited to 30 degrees with pain.  No evidence of 
ankylosis, however, was found.

Most recently, the Veteran underwent a VA examination in November 
2009 where the examiner noted the Veteran does not need or use 
any assistive devices.  Range of motion testing revealed forward 
flexion to 45 degrees, with pain starting at 20 degrees and 
abduction limited to 45 degrees, with pain starting at 30 
degrees.  The examiner noted good strength and no further 
limitations due to repetition, pain, or functional loss 
attributable to weakness, fatigability, incoordination or painful 
motion.  At the same time, however, the examiner opined that it 
would be pure speculation to indicate if the Veteran was further 
limited in function due to pain, fatigue, weakness, or lack of 
endurance on repetitive use.  That is, the Veteran complained of 
functional loss on overuse, but on examination, repetitive range 
of motion testing did not reveal any change.  X-rays at that time 
revealed mild degenerative changes, but did not confirm 
dislocation, fracture or any other bony or soft tissue 
abnormality.  

In short, the medical evidence reveals a significant disparity in 
range of motion testing and other objective testing versus the 
Veteran's reported symptomatology.  That is, VA outpatient 
treatment records reveal near to full range of motion with 
apparent exaggeration making accurate examination extremely 
difficult.  VA outpatient treatment records as well as private 
treatment records throughout time include normal x-rays 
throughout time unable to confirm the Veteran's complaints of 
frequent dislocation.  It is clear, however, that his complaints 
of dislocation have been present throughout time.  The Veteran 
also frequently participates in physical therapy in attempt to 
regain some motion of his left shoulder.

The most recent 2009 VA examination reveals forward flexion 
limited to 20 degrees taking into account pain and functional 
loss.  Again, however, x-rays at that time confirm minimal 
degenerative changes, but do not reveal evidence of dislocation 
or other bony or soft tissue abnormality. 

Again, when evaluating a disability involving a joint, adequate 
consideration must be given of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. 202.  

Here, the Veteran testified before the Board that his left 
shoulder causes significant obstacles with everyday activities 
due to limited motion and pain.  He indicated that he lives alone 
and cannot complete very basic maintenance around the house.  He 
further indicates he lost many jobs due to frequent dislocations 
of his shoulder.  The 2009 VA examiner further noted these 
contentions.  In contrast, however, the Veteran further testified 
that he can mow the lawn and complete other tasks because he 
"has no choice."  

It is clear the most prevalent manifestation of the Veteran's 
left shoulder is pain, especially on repetition.  While the 
Veteran has, at times, exhibit near-perfect range of motion, but 
taking into account the Veteran's functional impairment on 
repetition and his testimony with regard to functional 
limitations, there is at least some medical evidence that the 
Veteran's left shoulder is limited in abduction to 20 degrees.  
This finding warrants his current 30 percent rating under DC 
5201, but no more.  Indeed, under DC 5201, 30 percent is the 
highest rating available for the non-dominant shoulder.

No higher rating may be given under any other potentially 
applicable Diagnostic Code.  The Board notes that there are other 
Diagnostic Codes relating to shoulder disorders, such as 
Diagnostic Code 5200 (ankylosis of the scapulohumeral 
articulation), Diagnostic Code 5202 (impairment of the humerus), 
and Diagnostic Code 5203 (impairment of the clavicle or scapula).  

As indicated above, x-rays throughout time have not confirmed any 
actual dislocation, malunion or other impairment with the 
Veteran's shoulder bones, to include the humerus, clavicle or 
scapula and, therefore, application of DCs 5202 or 5203 would not 
be appropriate here. 

Similarly, while the Veteran's left shoulder has exhibited 
significant limited motion at times (while near perfect motion at 
other times), his left shoulder is not medically shown to be 
ankylosed (or "frozen") and, therefore, DC 5200 is not for 
application. 

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
cervical spine or bilateral shoulder disabilities is inadequate.  
A comparison between the level of severity and symptomatology of 
the Veteran's disability with the established criteria found in 
the rating schedule shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his disability.  Indeed, it does 
not appear from the record that he has been hospitalized at all 
for those disabilities.  The Veteran testified that he completes 
most of his physical therapy for his shoulder in his own home.  

The Veteran testified that his left shoulder disability cost him 
many jobs throughout his life up until retirement in January 
2008.  Specifically, he testified as to working with many labor-
intensive jobs where his left shoulder would dislocate and his 
employer would fire him for risk of injury-related liability.  It 
does not appear, however, that the Veteran ever sought out more 
sedentary jobs or that his left shoulder would preclude any type 
of employment.  Indeed, the Veteran is currently receiving SSA 
disability benefits largely due to a non-service related 
disability.  The record simply does not support a finding that 
his left shoulder alone has caused marked interference with 
employment.  

The Board does not doubt the Veteran's employment options are 
limited due to his left shoulder disability, clearly they are.  
His disability, however, does not cause an exceptional or unusual 
type of impairment.  Although the Veteran is unable to work in 
his first-choice occupation, the diagnostic criteria already 
contemplates some amount of occupational impairment. Indeed, the 
Veteran's current rating is based largely on functional loss 
considerations as described above.

In short, there is nothing in the record to indicate that this 
service-connected left shoulder disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign a higher rating for the 
Veteran's left shoulder disability.


ORDER

Entitlement to an initial rating greater than 30 percent for left 
shoulder arthritis with limitation of motion is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


